Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           DETAILED ACTION
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

1.	Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
Regarding Claim 1, the instant claim recites limitations, wherein the metes and bounds of the claimed method are vague and ill-defined as a result of uncertainty in the different boundaries and new limitations “a plurality of interconnected power modules, wherein each  power module includes a power electronic element and a plurality of capacitors wired in parallel and electrically connected to the power electronic element; the power electronic elements are mounted on a first side of substrate plates; the capacitors are mounted in a plurality of planes one above the other on a second side of the substrate plates; wherein the substrate plates, with the power electronic elements forward and alongside each other, are fixed onto an assembly side of a base circuit carrier” (Claim 1; emphasis added). The claim is indefinite because of the following:
i) The claim is indefinite because “a plurality of interconnected power modules, wherein each  power module includes a power electronic element and a plurality of capacitors wired in parallel and electrically connected to the power electronic element; the power electronic elements are mounted on a first side of substrate plates; the capacitors are mounted in a plurality of planes one above the other on a second side of the substrate plates; wherein the substrate plates, with the power electronic elements forward and alongside each other, are fixed onto an assembly side of a base circuit carrier” (Claim 1) lacks proper antecedent basis and clarity. There is a recitation “the power electronic elements”, but there is no recitation of “power electronic elements”. Although there is a recitation of “power electronic element”, this is not a recitation of “power electronic elements”. Therefore, the limitation of “a plurality of interconnected power modules, wherein each  power module includes a power electronic element and a plurality of capacitors wired in parallel and electrically connected to the power electronic element; the power electronic elements are mounted on a first side of substrate plates; the capacitors are mounted in a plurality of planes one above the other on a second side of the substrate plates; wherein the substrate plates, with the power electronic elements forward and alongside each other, are fixed onto an assembly side of a base circuit carrier” (Claim 1).								The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, whereby the claims are rendered indefinite. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate clarification and/or correction are/is required within metes and bounds of the claimed invention. 
Regarding Claims 2-15, those are rejected under 112(b) because of their dependency status from claim 1.
Regarding Claim 2, the instant claim recites limitations in view of parent claim 1, wherein the metes and bounds of the claimed method are vague and ill-defined as a result of uncertainty in the different boundaries and new limitations “wherein a circuit contacting the power electronic elements of the power modules, is disposed on the assembly side of the base circuit carrier” (Claim 2; emphasis added). The claim is indefinite because of the following:
i) The claim is indefinite because “wherein a circuit contacting the power electronic elements of the power modules, is disposed on the assembly side of the base circuit carrier” (Claim 2) lacks proper antecedent basis and clarity. There is a recitation “the power electronic elements”, but there is no recitation of “power electronic elements” in either claim 2 or claim 1. Although there is a recitation of “power electronic element” in claim 1, this is not a recitation of “power electronic elements”. Therefore, the limitation of “wherein a circuit contacting the power electronic elements of the power modules, is disposed on the assembly side of the base circuit carrier” (Claim 2).
The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, whereby the claims are rendered indefinite. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate clarification and/or correction are/is required within metes and bounds of the claimed invention. 
Regarding Claim 7, the instant claim recites limitations in view of parent claim 1, wherein the metes and bounds of the claimed method are vague and ill-defined as a result of uncertainty in the different boundaries and new limitations “wherein the carrier component comprises an intermediate circuit carrier and, on a side of the intermediate circuit carrier facing away from the power electronic elements, has a plurality of capacitors wired in parallel and 
i) The claim is indefinite because “wherein the carrier component comprises an intermediate circuit carrier and, on a side of the intermediate circuit carrier facing away from the power electronic elements, has a plurality of capacitors wired in parallel and a plurality of capacitors” in claim 7, and there is a recitation of “a plurality of capacitors” in claim 1. It is not clear whether “a plurality of capacitors” in claim 7 are the same “a plurality of capacitors” in claim 1. Therefore, the limitation of “wherein the carrier component comprises an intermediate circuit carrier and, on a side of the intermediate circuit carrier facing away from the power electronic elements, has a plurality of capacitors wired in parallel and 
The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, whereby the claims are rendered indefinite. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate clarification and/or correction are/is required within metes and bounds of the claimed invention. 
Regarding Claim 8, it is rejected under 112(b) because of its dependency status from claim 7.
Regarding Claim 9, the instant claim recites limitations in view of parent claim 1, wherein the metes and bounds of the claimed method are vague and ill-defined as a result of uncertainty in the different boundaries and new limitations “wherein the carrier component extends along adjacent power modules and is fixed onto respective side faces formed thereby” (Claim 9; emphasis added). The claim is indefinite because of the following:
i) The claim is indefinite because “wherein the carrier component extends along adjacent power modules and is fixed onto respective side faces formed thereby” (Claim 9) lacks proper antecedent basis and clarity. There is no recitation of “a carrier component” in either claim 9 or claim 1. Therefore, the limitation of “wherein the carrier component extends along adjacent power modules and is fixed onto respective side faces formed thereby” (Claim 9).
The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, whereby the claims are rendered indefinite. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate clarification and/or correction are/is required within metes and bounds of the claimed invention. 
Regarding Claim 10, the instant claim recites limitations in view of parent claim 1, wherein the metes and bounds of the claimed method are vague and ill-defined as a result of uncertainty in the different boundaries and new limitations “wherein the carrier component comprises a cooling device” (Claim 10; emphasis added). The claim is indefinite because of the following:
i) The claim is indefinite because “wherein the carrier component comprises a cooling device” (Claim 10) lacks proper antecedent basis and clarity. There is no recitation of “a carrier component” in either claim 10 or claim 1. Therefore, the limitation of “wherein the carrier component comprises a cooling device” (Claim 10).
The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, whereby the claims are rendered indefinite. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate clarification and/or correction are/is required within metes and bounds of the claimed invention. 
Regarding Claim 11, the instant claim recites limitations in view of parent claim 1, wherein the metes and bounds of the claimed method are vague and ill-defined as a result of uncertainty in the different boundaries and new limitations “wherein the carrier component comprises an additional circuit carrier with a circuit” (Claim 11; emphasis added). The claim is indefinite because of the following:
i) The claim is indefinite because “wherein the carrier component comprises an additional circuit carrier with a circuit” (Claim 11) lacks proper antecedent basis and clarity. There is no recitation of “a carrier component” in either claim 11 or claim 1. Therefore, the limitation of “wherein the carrier component comprises an additional circuit carrier with a circuit” (Claim 11).
The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, whereby the claims are rendered indefinite. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate clarification and/or correction are/is required within metes and bounds of the claimed invention. 
Regarding Claim 12, it is rejected under 112(b) because of its dependency status from claim 11.
Regarding Claim 13, the instant claim recites limitations in view of parent claim 1, wherein the metes and bounds of the claimed method are vague and ill-defined as a result of uncertainty in the different boundaries and new limitations “wherein the carrier component includes a sensor element” (Claim 13; emphasis added). The claim is indefinite because of the following:
i) The claim is indefinite because “wherein the carrier component includes a sensor element” (Claim 13) lacks proper antecedent basis and clarity. There is no recitation of “wherein the carrier component includes a sensor element” in either claim 13 or claim 1. Therefore, the limitation of “wherein the carrier component includes a sensor element” (Claim 13).
The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, whereby the claims are rendered indefinite. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate clarification and/or correction are/is required within metes and bounds of the claimed invention. 
Regarding Claim 14, the instant claim recites limitations in view of parent claim 1, wherein the metes and bounds of the claimed method are vague and ill-defined as a result of uncertainty in the different boundaries and new limitations “wherein the carrier component includes a mechanical stiffening structure” (Claim 14; emphasis added). The claim is indefinite because of the following:
i) The claim is indefinite because “wherein the carrier component includes a mechanical stiffening structure” (Claim 14) lacks proper antecedent basis and clarity. There is no recitation of “wherein the carrier component includes a mechanical stiffening structure” in either claim 14 or claim 1. Therefore, the limitation of “wherein the carrier component includes a mechanical stiffening structure” (Claim 14).
The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, whereby the claims are rendered indefinite. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate clarification and/or correction are/is required within metes and bounds of the claimed invention. 
Regarding Claim 15, the instant claim recites limitations in view of parent claim 1, wherein the metes and bounds of the claimed method are vague and ill-defined as a result of uncertainty in the different boundaries and new limitations “wherein: each power module includes two switching elements; the power electronic elements of each power module form a half bridge; and, the power electronic elements are interconnected in three groups, such that each group is assigned to a phase of a three-phase alternating current, wherein each group can receive a direct current” (Claim 15; emphasis added). The claim is indefinite because of the following:
i) The claim is indefinite because “wherein: each power module includes two switching elements; the power electronic elements of each power module form a half bridge; and, the power electronic elements are interconnected in three groups, such that each group is assigned to a phase of a three-phase alternating current, wherein each group can receive a direct current” (Claim 15) lacks proper antecedent basis and clarity. There is a recitation “the power electronic elements”, but there is no recitation of “power electronic elements” in either claim 15 or claim 1. Although there is a recitation of “power electronic element” in claim 1, this is not a recitation of “power electronic elements”. Therefore, the limitation of “wherein: each power module includes two switching elements; the power electronic elements of each power module form a half bridge; and, the power electronic elements are interconnected in three groups, such that each group is assigned to a phase of a three-phase alternating current, wherein each group can receive a direct current” (Claim 15).
The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, whereby the claims are rendered indefinite. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate clarification and/or correction are/is required within metes and bounds of the claimed invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

2.	Claims 1-15 are rejected under 35 U.S.C.103 as being unpatentable over Walter (DE 102014101024 B3; hereinafter Walter, using the attached English translation as a reference), in view of McPherson et al. (US 20180206359 A1; hereinafter McPherson), further in view of Amey, JR.et al. (US 20090140400 A1; hereinafter Amey, JR.). 
Regarding claim 1, Walter teaches a power electronic circuit (see the entire document, specifically Fig. 5; [0163+], and as cited below), comprising:
(see below for “a plurality of”) interconnected power modules (1; Fig. 2; [0028]), wherein each power module (1; Fig. 2; [0028]) includes a power electronic element (2; Fig. 2; [0028]) and a plurality of capacitors (3; Fig. 2; [0028]) wired in parallel and electrically connected to the power electronic element (2)
As noted above, Walter does not expressly disclose “a plurality of (interconnected power modules)”.
However, in the analogous art, McPherson teaches a power module ([Abstract]), wherein (Fig. 1A+; [0046+]) three power modules (100; Fig. 5; [0101]), where arrow 510 shows that additional power modules 100 may be arranged in parallel. When paralleled, each of the corresponding terminals 106, 108, 110 may be electrically connected between each of the power modules 100.
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify Walter’s power module layout with McPherson’s power modules, and thereby, modified Walter’s (by McPherson) device will have a plurality of interconnected power modules (Walter 1; Fig. 2; [0028] in view of McPherson 100; Fig. 5; [0101]), wherein each power module (Walter 1; Fig. 2; [0028]) includes a power electronic element (Walter 2; Fig. 2; [0028]) and a plurality of capacitors (Walter 3; Fig. 2; [0028]) wired in parallel and electrically connected to the power electronic element (Walter 2).			
The ordinary artisan would have been motivated to modify Walter in the manner set forth above, at least, because this inclusion provides power modules electrically connected to each other, where single phase configuration of the power module may be easily paralleled to reach higher currents (McPherson [0101]).
Modified Walter (by McPherson) further teaches
the power electronic elements (Walter 2; Fig. 2 in view of Fig. 3; see section 1, above; 112(b) rejection, above) are mounted on a first side (bottom) of substrate plates (Walter 24; [0036]);
the capacitors (Walter 3; Fig. 2; [0028]) are mounted in (see below for “a plurality of planes one above the other”) on a second side (top) of the substrate plates (Walter 24; [0036]);
wherein the substrate plates (Walter 24; [0036]), with the power electronic elements (Walter 2; see section 1, above; 112(b) rejection, above) forward and alongside each other, are fixed onto an assembly side of a base circuit carrier (Walter 18; Fig. 2; [0033]).  
As noted above, modified Walter (by McPherson) does not expressly disclose “(the capacitors are mounted in) a plurality of planes one above the other (on a second side of the substrate plates)”.
However, in the analogous art, Amey, JR. teaches incorporating capacitors into printed wiring board (PWB) semiconductor packages ([0001]), wherein (Fig. 5A+; [0058+]) multiple capacitors stacked vertically (Fig. 5H in view of Figs. 5A-5G; see [0060-0070]), where through vias connect the capacitors, where embedding singulated capacitors at different layers having different vertical distances from the semiconductor device allows the embedded capacitors to be more easily wired in parallel, which allows for an overall higher capacitance that can be used as charge providers for the I/O switching circuits of high power semiconductor devices ([0053]).
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify Walter’s capacitor layout with McPherson’s capacitor layout, and thereby, modified Walter’s (by McPherson and Amey, JR.) device will have	the capacitors (Walter 3; Fig. 2; [0028] in view of Amey, JR. Fig. 5H; [0060-0070, 0053]) are mounted in a plurality of planes one above the other on a second side (top) of the substrate plates (Walter 24; [0036])	
The ordinary artisan would have been motivated to modify Walter in the manner set forth above, at least, because this inclusion provides multiple capacitors stacked vertically, where embedding singulated capacitors at different layers having different vertical distances from the semiconductor device allows the embedded capacitors to be more easily wired in parallel, which allows for an overall higher capacitance that can be used as charge providers for the I/O switching circuits of high power semiconductor devices (Amey, JR. [0060-0070, 0053]).
Regarding claim 2, modified Walter (by McPherson and Amey, JR.) teaches all of the features of claim 1.
Modified Walter (by McPherson and Amey, JR.) further teaches wherein a circuit ({23a, 23b, 23c}; Fig. 2; [0033]) contacting the power electronic elements (2) of the power modules, is disposed on the assembly side of the base circuit carrier (18; Fig. 2; [0033]).  
Regarding claim 3, modified Walter (by McPherson and Amey, JR.) teaches all of the features of claim 1.
Modified Walter (by McPherson and Amey, JR.) further teaches wherein the power modules (Walter 1; Fig. 2; [0028] in view of McPherson 100; Fig. 5; [0101]) are arranged in a row (in view of McPherson 100; Fig. 5; [0101]).
Regarding claim 4, modified Walter (by McPherson and Amey, JR.) teaches all of the features of claim 1.
Modified Walter (by McPherson and Amey, JR.) further teaches wherein the power modules (Walter 1; Fig. 2; [0028] in view of McPherson 100; Fig. 5; [0101]) are arranged in a two-dimensional array in a plurality of adjacent rows (Walter 1; Fig. 2; [0028] in view of McPherson 100; Figs. 5, 7-9, 11; [0101, 0103]).  
Regarding claim 5, modified Walter (by McPherson and Amey, JR.) teaches all of the features of claim 1.
Modified Walter (by McPherson and Amey, JR.) further teaches wherein a carrier component (in view of McPherson 900; Fig. 32; [0174, 0101]) is mechanically connected to at least some of the power modules (Walter 1; Fig. 2; [0028] in view of McPherson 100; Figs. 5, 32; [0174, 0101]).
Regarding claim 6, modified Walter (by McPherson and Amey, JR.) teaches all of the features of claim 1.
Modified Walter (by McPherson and Amey, JR.) further teaches wherein the carrier component (in view of McPherson 900; Fig. 32; [0174, 0101]) is fixed onto sides of the power modules (Walter 1; Fig. 2; [0028] in view of McPherson 100; Figs. 5, 32; [0174, 0101]) facing away from the base circuit carrier (Walter 18; Fig. 2; [0033]).  
Regarding claim 7, modified Walter (by McPherson and Amey, JR.) teaches all of the features of claim 6.
Modified Walter (by McPherson and Amey, JR.) further teaches wherein the carrier component (in view of McPherson 900; Fig. 32; [0174, 0101]) comprises an intermediate circuit carrier (in view of McPherson 902; Fig. 32; [0174, 0168, 0101]) and, on a side of the intermediate circuit carrier (in view of McPherson 902; Fig. 32; [0174, 0168, 0101])  facing away from the power electronic elements (Walter 2; Fig. 2 in view of Fig. 3; see section 1, above; 112(b) rejection, above), has a plurality of capacitors (see section 1, above; 112(b) rejection, above) wired in parallel and electrically connected to the power electronic element (Walter 2; Fig. 2 in view of Fig. 3; see section 1, above; 112(b) rejection, above).  
Regarding claim 8, modified Walter (by McPherson and Amey, JR.) teaches all of the features of claim 7.
Modified Walter (by McPherson and Amey, JR.) further teaches wherein a further carrier component (in view of McPherson 930; Fig. 32; [0174, 0168, 0101]) for an additional function is fixed onto the capacitors (see section 1, above; 112(b) rejection, above) of the intermediate circuit carrier (in view of McPherson 902; Fig. 32; [0174, 0168, 0101]).  
Regarding claim 9, modified Walter (by McPherson and Amey, JR.) teaches all of the features of claim 1.
Modified Walter (by McPherson and Amey, JR.) further teaches wherein the carrier component (see section 1, above; 112(b) rejection, above) extends along adjacent power modules (Walter 1; Fig. 2; [0028] in view of McPherson 100; Figs. 5, 32; [0174, 0101]) and is fixed onto respective side faces formed thereby.
Regarding claim 10, modified Walter (by McPherson and Amey, JR.) teaches all of the features of claim 1.
Modified Walter (by McPherson and Amey, JR.) further teaches wherein the carrier component (see section 1, above; 112(b) rejection, above) comprises a cooling device.  
Regarding claim 11, modified Walter (by McPherson and Amey, JR.) teaches all of the features of claim 1.
Modified Walter (by McPherson and Amey, JR.) further teaches wherein the carrier component (see section 1, above; 112(b) rejection, above) comprises an additional circuit carrier with a circuit.  
Regarding claim 12, modified Walter (by McPherson and Amey, JR.) teaches all of the features of claim 11.
Modified Walter (by McPherson and Amey, JR.) further teaches wherein a driver circuit for the power electronic circuit and/or at least some of the power modules are arranged on the additional circuit carrier as a circuit (see section 1, above; 112(b) rejection, above).  
Regarding claim 13, modified Walter (by McPherson and Amey, JR.) teaches all of the features of claim 1.
Modified Walter (by McPherson and Amey, JR.) further teaches wherein the carrier component (see section 1, above; 112(b) rejection, above) includes a sensor element.
Regarding claim 14, modified Walter (by McPherson and Amey, JR.) teaches all of the features of claim 1.
Modified Walter (by McPherson and Amey, JR.) further teaches wherein the carrier component (see section 1, above; 112(b) rejection, above) includes a mechanical stiffening structure.  
Regarding claim 15, modified Walter (by McPherson and Amey, JR.) teaches all of the features of claim 1.
Modified Walter (by McPherson and Amey, JR.) further teaches 
wherein:  each power module (Walter 1; Fig. 2; [0028] in view of McPherson 100; Fig. 5; [0101]) includes two switching elements; the power electronic elements (Walter 2; Fig. 2 in view of Fig. 3; see section 1, above; 112(b) rejection, above) of each power module (Walter 1; Fig. 2; [0028] in view of McPherson 100; Fig. 5; [0101]) form a half bridge (in view of McPherson [0062]; Claim 10); and, the power electronic elements (Walter 2; Fig. 2 in view of Fig. 3; see section 1, above; 112(b) rejection, above) are interconnected in three groups, such that each group is assigned to a phase of a three-phase alternating current (in view of McPherson [0062]; Claim 10), wherein each group can receive a direct current (in view of McPherson [0062]; Claim 10).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898